Fourth Court of Appeals
                               San Antonio, Texas
                                       July 9, 2014

                                   No. 04-14-00299-CV

                              IN THE INT OF JJB, a child,

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02385
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
       The appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on July 14, 2014.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court